DanDrit Biotech USA, Inc. P.O. Box 189 Randolph, VT 05060 August 8, 2014 VIA EDGAR Jeffrey P. Riedler, Assistant Director United States Securities and Exchange Commission Washington, D.C. 20549 Re: DanDrit Biotech USA, Inc. Registration Statement on Form S-1 (File No. 333-193965) Acceleration Request Ladies and Gentlemen: Pursuant to Rule 461 under the Securities Act of 1933, as amended DanDrit Biotech USA, Inc. (the “Company”) hereby requests that the Securities and Exchange Commission (the “Commission”) take appropriate action to declare the above-referenced Registration Statement on Form S-l (File No. 333-193965) on August 12, 2014 at 4:02 P.M. Eastern Time, or as soon thereafter as practicable. Once the Registration Statement has been declared effective, please orally confirm that event with our counsel, Richardson & Patel LLP, by calling Melanie Figueroa at (212) 931-8713.The Company hereby authorizes Ms. Figueroa to orally modify or withdraw this request for acceleration. In connection with this acceleration request, the Company hereby acknowledges that: • should the Commission or the staff of the Commission, acting pursuant to delegated authority, declare the filing effective, it does not foreclose the Commission from taking any action with respect to the filing; • the action of the Commission or the staff, acting pursuant to delegated authority, in declaring the filing effective, does not relieve the Registrant from its full responsibility for the adequacy and accuracy of the disclosure in the filing; and • the Registrant may not assert the staff comments and the declaration of effectiveness as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Sincerely, DanDrit Biotech USA, Inc. By: /s/ Eric Leire Eric Leire Chief Executive Officer cc: Joseph Walsh, Troutman Sanders LLP
